DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification fails how to “split a light beam emitted from a laser light source into two S-polarized lights” as recited in claim 5. It is noted that the specification only teaches that light emitted from the laser light source can only be split into a P-polarized light and a S-polarized light, not into two S-polarized lights.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  4-6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “a positional relationship among the polarizing beam splitter, the recording medium, the first wedge prism mirror and the second wedge prism mirror forms a horizontal-and-vertically symmetrical square” recited in claims 4 and 6 is confusing and indefinite.  
The phrase “position adjustment of an element” recited in claim 6 is confusing and indefinite since it is not clear what considered to be the “element”?  
The phrase “the recording prisms” recited in claim 6 is confusing and indefinite since it lacks proper antecedent basis from its based claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication by Endo et al (US 2004/0004586 A1).
Endo et al teaches a light guiding plate (please see Figure 16) having a hologram (14a, Figure 16 and 13, Figure 1) serves as the light diffraction portion that diffracts incident light by the reflection type hologram (13 or 14a).  Endo et al teaches that the reflection hologram may comprised laminated holograms for diffracting different wavelengths of the light that makes the reflection hologram a multiple-recorded hologram, (please see paragraph [0043]).  
Endo et al teaches that the laser light source (12) comprises LEDs to supply three-color illumination light to incident on the reflection type hologram (13 or 14a) to diffract different wavelengths.  Since the hologram is wavelength-selective which means different hologram and therefore different hologram region is required to diffract different color of the incident light.  Endo et al teaches that the reflection type hologram (13) would diffract light of different wavelengths or different colors with same diffraction efficiency, (please see Figure 3B), which means that the power densities of the light output diffracted for the different wavelengths are the same.  
With regard to claim 2, Endo et al teaches that as shown in Figure 16, the light diffractive portion (14a) is used as an outgoing coupler that converts light propagating inside the light-guiding plate to light emitted outside the light-guiding plate.  
This reference has therefore anticipated the claims.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Kim (US 2005/0105445 A1) in view of the US patent application publication by Nagayoshi et al (US 2014/0043952 A1).
Kim teaches a holographic recording apparatus that is comprised of a laser light source (100, Figure 5), a first half-wave plate (112, HWP), that controls a polarization direction of the light emitted from the laser light source, a polarization beam splitter (114) that reflects S-polarized light to emit S-polarized light as an “A” light ray, and to transmit P-polarized light to emit P-polarized light as a “B” light ray with respect to the light beam passing through the first half-wave plate (112) and splits the light beam into two directions, (please see paragraphs [0046] to [0047]).  Kim teaches the apparatus is further comprised of a first mirror (126) that reflects the “A” light ray to a recording medium (120), and a second mirror (116) that reflects the “B” light ray to the recording medium (120).  
This reference has met all the limitations of the claims. Kim teaches that a second half wave plate (HWP, 122) is placed in the optical path of the S-polarized light or “A” light ray, to convert the polarization of the “A” light ray to a P-polarized light, so that the “A” light ray and the “B” light ray that interfere at the recording medium is of the same P-polarized light.  Although this reference does not teach explicitly that the second half wave plate is alternatively placed in the “B” light ray to convert the P-polarization to S-polarization, however such modification is considered to be obvious to one skilled in the art, since to either convert the P-polarized light to S-polarized light (by placing half wave plate in “B” light ray path) or to convert S-polarized light to P-polarized light (by placing the half wave plate in the “A” light ray path), are considered being obvious matters of design choices to one skilled in the art since the both arrangements achieve the same result namely to make the recording lights incident at the recording medium of the same polarization state.  
This reference further does not teach explicitly that the first mirror and the second mirror are first wedge prism mirror and a second wedge prism mirror.  Nagayoshi et al in the same field of endeavor teaches a holographic recording apparatus wherein a wedge prism mirror (91, Figures 11 and 12A-12B), is used to direct the recording light toward the recording medium (100).  As shown in Figures 12A and 12B, the wedge prism mirror is capable of changing the output luminous flux diameter in response to the angle of incidence of the beam, (please see paragraph [0081]).  It would then have been obvious to one skilled in the art to apply the teachings of Nagayoshi et al to modify the mirrors to replace with wedge prism mirrors for the benefit of allowing the beam diameters of the recording lights to be changed.  
With regard to claim 4, the scopes of the claim are confusing and indefinite for the reasons stated in rejection under 35 USC 112, second paragraph.  This claim can only be examined in the broadest interpretation.  As shown in Figure 5, Kim teaches that the positional relationship among the polarizing beam splitter, (114, Figure 5),  the recording medium (120), the first mirror (126, in light of Nagayoshi et al may be replaced by a wedge prism mirror) and the second mirror (116, in light of Nagayoshi et al may be replaced by a wedge prism mirror) may be arranged to have the two mirrors be symmetrical with respect to the line connecting the beam splitter and the recording medium.  Although this reference does not disclose explicitly that the symmetrical arrangement is a square, such modification is considered to be obvious matters of design choice to one skilled in the art since whether to have the claimed geometric arrangement or not, they achieve the same function namely to achieve holographic recording.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Kim (US 2005/0105445 A1) in view of the US patent application publication by Nagayoshi et al (US 2014/0043952 A1).
Kim teaches a holographic recording apparatus that implicitly includes a method for holographic recording, wherein the method is comprised of step of splitting light beam emitted from a laser light source (100, Figure 5) into two polarized lights, the step of reflecting the two polarized lights by a first and second mirrors (126 and 116) respectively, and the step of irradiating a recording medium (120) with a first light ray reflected by the first mirror (126) and a second light ray reflected by the second mirror (116), wherein the first and second light rays interfere with each other in the recording medium to form interference fringes and the recording medium is exposed by the interference fringes to form a hologram, (please see Figure 5 and paragraphs [0046] to [0047]).  
This reference has met all the limitations of the claim.  Kim teaches that the splitting of the light beam is achieved by a polarization beam splitter (114, Figure 5) that reflects a S-polarized light and transmits a P-polarized light and a half wave plate (HWP, 122) is placed in a light path of S-polarized light to convert is to a P-polarized light, (please see paragraphs [0046] to [0047]).  Kim therefore teaches two P-polarized lights, instead of two S-polarized lights, are used to record the hologram.  However it is within general level skilled in the art to alternatively place the half wave plate (HWP) in the path of the P-polarized light to convert it to S-polarized light so that two S-polarized lights to be used to record the hologram.  This means whether to use two P-polarized lights or two S-polarized lights as the recording lights are considered to be obvious design choices to one skilled in the art since they both achieve the same function namely to record hologram by the interference of the two lights.  
This reference further does not teach explicitly that the first mirror and the second mirror are first wedge prism mirror and a second wedge prism mirror.  Nagayoshi et al in the same field of endeavor teaches a holographic recording apparatus wherein a wedge prism mirror (91, Figures 11 and 12A-12B), is used to direct the recording light toward the recording medium (100).  As shown in Figures 12A and 12B, the wedge prism mirror is capable of changing the output luminous flux diameter in response to the angle of incidence of the beam, (please see paragraph [0081]).  It would then have been obvious to one skilled in the art to apply the teachings of Nagayoshi et al to modify the mirrors to replace with wedge prism mirrors for the benefit of allowing the beam diameters of the recording lights to be changed.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Nagayoshi et al as applied to claim 5 above, and further in view of the US patent application publication by Ayres et al (US 202/0159030 A1).
The holographic recording method taught by Kim in combination with the teachings of Nagayoshi et al as applied to claim 5 recited above. 
With regard to claim 6, the scopes of the claim are confusing and indefinite for the reasons stated in rejection under 35 USC 112, second paragraph.  This claim can only be examined in the broadest interpretation.  As shown in Figure 5, Kim teaches that the positional relationship among the polarizing beam splitter, (114, Figure 5),  the recording medium (120), the first mirror (126, in light of Nagayoshi et al may be replaced by a wedge prism mirror) and the second mirror (116, in light of Nagayoshi et al may be replaced by a wedge prism mirror) may be arranged to have the two mirrors be symmetrical with respect to the line connecting the beam splitter and the recording medium.  Although this reference does not disclose explicitly that the symmetrical arrangement is a square, such modification is considered to be obvious matters of design choice to one skilled in the art since whether to have the claimed geometric arrangement or not, they achieve the same function namely to achieve holographic recording.  
These references further do not teach explicitly to include position adjustment of an element to have the first and second light rays are perpendicularly incident on a recording prisms interposing the recording medium.  Ayres et al in the same field of endeavor teaches a recording device that is comprised rotating carriers that allow the signal mirror (520) and reference mirror (530) may be rotated respectively, (please see paragraph [0069]), so that the incident angle of the signal beam and the incident angle of reference beam on the recording medium (545-a) that is interposed between recording prisms (555-a and 560-a).  It would have been obvious to one skilled in the art to apply the teachings of Ayres et al to include rotating carriers for the first and second mirrors as position adjustment of an element for the benefit of allowing the incident angles of the first light ray and the second light ray incident on the recording medium to be adjusted to allow different holograms be recorded.  It is implicitly true that the incident angles may certainly include perpendicular angles.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872